Case 1:20-cv-11691-LTS Document 1-2 Filed 09/15/20 Page 1of5

EXHIBIT 1
9/13/2020

Cage aticnptiey come OfINectigm, Browlambinings BlighFilayDOhhay 20-we ageenanOfiries - Needham, MA

WICKED
LOCAL NEEDHAM

 

In a forgotten’ corner of Needham, abandoned
homes blight a neighborhood

Posted Apr 20, 2018 at 2:48 PM
Updated Jun 28, 2018 at 11:59 AM

Take a drive through the heart of Needham and you will see a town full of
picturesque homes and well-manicured lawns. A new restaurant seems to open
every month and local officials are currently working on numerous multi-

million-dollar projects to renovate and improve the town.

But, as you drive across Route 128 on Highland Avenue and find yourself in the
small section of Needham that remains before the Newton border, that charming

scene fades away.

“For over 20 years I've been cleaning up this neighborhood because of other
people's neglect. I’m 85 years old and I cannot do it any longer. I've asked the
town to do something about it, but they ignore me,” said Nina Prohodski, a
resident living on Riverside Street, a block away from the border with Newton.

For Prohodoski and the other residents living across Route 128, their
displacement from the core of Needham has left them in a proverbial no-man’s-
land tucked between office buildings and the Charles on Riverside Street. They
fall inside the town’s borders but are far enough away from the majority that

their needs are given the least attention.

The result is a community of residents that feels forgotten by the town.

“It feels like the town wishes we'd go away. They don’t do anything,” Prohodski
said. “They spend millions of dollars on swimming pools or to make Needham

look beautiful. How about us?”

https /needham.wickedlocal.com/news/20180420/in-forgotten-corner-of-needham-abandoned-homes-blight-neighborhood 1/4
9/13/2020

Case altaditey -bhSSinteism, beciamenings BighFaled Ohba! 2Qwd? AgenanOlirkes - Needham, MA

404. That’s an error.

|

The requested URL was not found on this
server. That's all we know.

Abandoned Homes

Prohodski owns several houses along Riverside Street that she rents out to
tenants, but across the same street are five homes that no one has lived in for 20
years. Trash bags, cat food cans, beer bottles and other kinds of trash have piled
up along them, which Prohodski says continually get blown across the street

onto her properties, leaving her to clean them up.

“My neighbors are afraid to come out at night because the raccoons and skunks
are on their front stairs. It happens to me all the time,” she said.“I pay over

$40,000 a year in taxes to the town, but I have to live with this? It’s not fair.”

According to Timothy McDonald, director of the Needham Public Health
Department, the town has been working for several years to try to get the owner

of the houses to sell the properties, but have repeatedly run into obstacles.

https://needham.wickedlocal.com/news/20180420/in-forgotten-corner-of-needham-aba ndoned-homes-blight-neighbarhood 2/4
9/13/2020

Cadeatonbtey th Sintchem, Decumonnds BighFilegOOhhS/20wP agendmOlinkes - Needham, MA

They have issued numerous letters to the owner, ordering him clean up or face
fines. However, because he doesn’t have enough money to pay, that method fails
to make a lasting difference. They've tried to condemn the houses as unsafe for
human habitation, but have been unable to because he doesn’t have any tenants.

And because he has no close family, they can’t force him to go elsewhere.

"I feel for the people in that neighborhood, because it’s very frustrating.
Especially because they have to put up with very unsightly homes,” McDonald

said. “The guy just doesn’t want to sell.”

McDonald said that they have been working with Attorney General Maura
Healey’s office to address the problem, which did help them flip another
abandoned property on Highland Terrace, but there is still work to be done.

Ignored by officials

The abandoned homes are not the only issue that Prohodski said makes her feel
forgotten; the roads are in disrepair, the street lights don’t work properly and the
town regularly fails to respond to problems that arise in a timely manner, she

said.

Prohodski first moved to Needham in 1954 and said the feeling of abandoned

from the town has been a constant ever since.

“My husband's mother fought the town tooth and nail all the time to give
attention to the people down here. It did nothing,” Prohodski said. “I don’t want
the town to look the other way and say, ‘this is good enough for them down

there.’ It’s not right and it’s not fair.”

Prohodski said she has repeatedly reached out to the Board of Selectmen, the
Board of Health, the Department of Public Works and the Planning Board, but

none of them have been able to help.

“I would hope that they would send some men to clean up the garbage,”
Prohodski said. “I want this neighborhood to be treated like every other
neighborhood in Needham.”

https://needham.wickedlocal.com/news/201 80420/in-forgotten-corner-of-needham-abandoned-homes-blight-neighborhood 3/4
9/13/2020 Cast 4 ie enttey-pir6 Oo NeqetSam. Bigodaned nintks Dlight H eddgOO/kOd2 NewP-ageirOTifes - Needham, MA

While Prohodski insisted that the community doesn’t receive enough attention
from the town, Selectman John Bulian said that he doesn’t believe that that’s the

case.

“I understand their feeling of isolation in a certain respect, because clearly you
have a small neighborhood tucked away. I understand that people over there feel
as though they've been forgotten, but the town has always given a great deal of
attention there,” he said. “I have always tried to be responsive to [Prohodski] and

others in that neighborhood and I will continue to do so.”

“Nina is absolutely entitled to all of the services that the town should be

providing and does provide to her neighborhood,” Bulian said.

https://needham -wickedlocal.com/news/20180420/in-forgotten-corner-of-needham-abandoned-homes-blight-neighborhood 4/4
